SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

155
CAF 13-00973
PRESENT: SMITH, J.P., FAHEY, CARNI, VALENTINO, AND WHALEN, JJ.


IN THE MATTER OF ELAINE WOLF,
PETITIONER-APPELLANT,

                     V                                           ORDER

JOSHUA STEINBERG, RESPONDENT-RESPONDENT.


MACHT, BRENIZER & GINGOLD, P.C., SYRACUSE (JON W. BRENIZER OF
COUNSEL), FOR PETITIONER-APPELLANT.

GRENIS LAW FIRM, SYRACUSE (PETER SIMON GRENIS OF COUNSEL), FOR
RESPONDENT-RESPONDENT.

JUDITH A. MAYNE, ATTORNEY FOR THE CHILD, BALDWINSVILLE.


     Appeal from an order of the Family Court, Onondaga County (David
J. Roman, J.H.O.), entered August 28, 2012 in a proceeding pursuant to
Family Court Act article 6. The order dismissed the petition seeking
permission to relocate the subject child.

     Now, upon reading and filing the stipulation of discontinuance
signed by the attorneys for the parties on October 11 and 28, 2013 and
by the Attorney for the Child on October 23, 2013,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:   February 7, 2014                     Frances E. Cafarell
                                                Clerk of the Court